Citation Nr: 0921197	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  08-14 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse 
for purposes of entitlement to Department of Veterans Affairs 
(VA) benefits, including dependency and indemnity 
compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1943 to 
January 1946, and received a Purple Heart for his service 
during World War II.  He died in February 1986.  The 
appellant claims she is the Veteran's rightful surviving 
spouse.   

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2007 administrative decision of the 
Department of Veterans Affairs (VA), Nashville, Tennessee, 
Regional Office (RO), which denied entitlement to DIC 
benefits because the appellant is not recognized as the 
Veteran's surviving spouse.  The appellant disagreed with 
such denial and subsequently perfected an appeal.    

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant and the Veteran married in December 1949.

2.  The Veteran died in February 1986.  The Veteran's death 
certificate indicates that he and the appellant were married 
at the time of his death.

3.  The appellant remarried in May 2003, and filed a claim 
for DIC benefits on October 2007.  She was born in March 
1932.   




CONCLUSION OF LAW

The appellant is not entitled to recognition as the Veteran's 
surviving spouse for the purposes of VA death benefits.  
38 U.S.C.A. §§ 101, 102, 1304, 1310 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.1, 3.50, 3.52, 3.53, 3.54, 3.55(a)(10)(ii) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 
5106, 5107 (West 2002 & Supp. 2008) and 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2007), VA has duties to notify and to assist 
claimants.  However, because the record in this case shows 
that undisputed facts render the appellant ineligible for 
death benefits, the duties to notify and assist do not apply.  
See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Mason 
v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (June 
23, 2004).

Merits of the Claim

VA death pension benefits may be paid to a surviving spouse 
who was married to the veteran: (1) one year or more prior to 
the veteran's death; or (2) for any period of time if a child 
was born of the marriage, or was born to them before the 
marriage; or (3) in the case of World War II veterans, prior 
to January 1, 1957 (or May 8, 1985, in the case of Vietnam 
era veterans).  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. § 
3.54(a) (2008).

In addition, VA DIC benefits may be paid to a surviving 
spouse who was married to the veteran: (1) within 15 years of 
the end of the period of service in which the injury or 
disease causing the veteran's death was incurred or 
aggravated; or (2) one year or more; or (3) for any period of 
time if a child was born of the marriage, or was born to them 
before the marriage.  38 U.S.C.A. § 1304; 38 C.F.R. § 
3.54(c).

A "spouse" is a person of the opposite sex whose marriage to 
the veteran is valid under the law of the place where the 
parties resided at the time of marriage, or the law of the 
place where the parties resided when the right to benefits 
accrued.  38 C.F.R. §§ 3.1(j), 3.50(a).

A "surviving spouse" is a person of the opposite sex who 
meets the definition of a "spouse" and who was the veteran's 
spouse at the time of the veteran's death, and who lived with 
the veteran continuously from the date of marriage to the 
date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse in the case 
of temporary separations), and who has not remarried or (in 
cases not involving remarriage) has not since the death of 
the veteran lived with another person and held himself or 
herself out openly to the public to be the spouse of that 
other person.  38 U.S.C.A. § 101(3); 38 C.F.R. §§ 3.1(j), 
3.50(b) (emphasis added).

However, the remarriage of the surviving spouse of the 
Veteran shall not be a bar to the furnishing of certain 
benefits under certain circumstances.  In this regard, a 
surviving spouse who remarried after the age of 57, but 
before December 16, 2003, may be eligible for DIC under 
38 U.S.C.A. § 1311, medical care for survivors and dependents 
under 38 U.S.C.A. § 1781, educational assistance under 
38 U.S.C. chapter 35, or housing loans under 38 U.S.C. 
chapter 37 pursuant to 38 C.F.R. § 3.55(a)(10)(i) only if the 
application for such benefits was received by VA before 
December 16, 2004.  38 C.F.R. § 3.55(a)(10)(ii) (emphasis 
added).

On review of the evidence of record, the Board finds that the 
appellant is not entitled to recognition as the Veteran's 
surviving spouse for the purposes of VA death benefits.  

In this case, the appellant and Veteran were married and 
continued to be married until the Veteran's death in February 
1986.  The appellant remarried on May 2003, before December 
16, 2003, as required for entitlement to VA death benefits 
under the law.  See October 2007 "Application for DIC, Death 
Pension and Accrued Benefits by a Surviving Spouse or 
Child," VA Form 21-534; see also 38 C.F.R. 
§ 3.55(a)(10)(ii).  She was over the age of 57 when she 
remarried.  However, the law governing entitlement to such 
benefits also requires that an application for entitlement to 
VA death benefits, including DIC benefits, must be received 
by VA before December 16, 2004.  See 38 C.F.R. 
§ 3.55(a)(10)(ii).  Here, the appellant's application for VA 
death benefits, including DIC benefits, was received on 
October 9, 2007.  Thus, the appellant cannot be considered 
the Veteran's surviving spouse for VA purposes, and the claim 
must be denied.

Where, as here, the law and not the evidence is dispositive, 
the appeal must be denied for failure to state a claim upon 
which relief may be granted.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994). 







	(CONTINUED ON NEXT PAGE)




Moreover, the benefit of the doubt doctrine is inapplicable 
because the issue on appeal involves the appellant's status 
as a claimant.  See, e.g., Rogers v. Derwinski, 2 Vet. 
App. 419, 422 (1992); Aguilar v. Derwinski, 2 Vet. App. 21, 
23 (1991).


ORDER

The appellant is not entitled to recognition as the Veteran's 
surviving spouse for the purposes of entitlement to VA death 
benefits, including DIC benefits.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


